LEMMON, Judge,
concurs and assigns reasons.
Defendants contend their exception was properly maintained inasmuch as the drainage servitude permitted construction of the sewerage line on private property.
Servitudes are differentiated from one another according to their declaration of purpose. 1 Plainol, Traité Élémentaire de Droit Civil, § 2880 (La.St.L.Inst.Trans.1959). The granting of a servitude permits the grantee (a person or an owner of an estate) to use the property for a specified limited purpose.
*1291Plaintiff’s petition alleged that defendants constructed a high pressure sewerage line on the property subject to the drainage servitude. If this allegation is accepted as true, the grant of the servitude for drainage purposes would not permit use of the property for the purpose of forced movement of sewerage, and the petition challenging the construction of the high pressure sewerage line therefore states a cause of action. If different facts are established at the trial on the merits, a different legal conclusion may be reached.